Citation Nr: 1100609	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-32 361	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.

On his November 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9) the Veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO in connection with his claim.  In 
September 2010, the Veteran was notified that his hearing was 
scheduled for October 27, 2010.  The record reflects that in a 
letter dated on the date of the hearing, the Veteran withdrew his 
appeal, along with his prior request for a hearing.  Therefore, 
the request for a hearing is withdrawn.  See 38 C.F.R. § 20.204, 
20.704(e) (2010).


FINDING OF FACT

By letter dated in October 2010, received by the RO in November 
2010, prior to the promulgation of a decision in the appeal, VA 
received notification from the Veteran that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, by letter dated in October 2010, received by the RO in 
November 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran that a 
withdrawal of this appeal was requested.  The Veteran has 
withdrawn this appeal and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


